     Case 2:19-cv-02195-MCE-DB Document 31 Filed 07/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CESAR N. HERNANDEZ,                                 No. 2:19-cv-2195 MCE DB P
12                        Plaintiff,
13            v.                                          ORDER
14    A. CONSTABLE, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action, has requested

18   appointment of counsel. Plaintiff states that he cannot afford counsel and is untrained in the law.

19          The United States Supreme Court has ruled that district courts lack authority to require

20   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

21   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

22   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

23   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

24          The test for exceptional circumstances requires the court to evaluate the plaintiff’s

25   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

26   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,

27   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances

28   common to most prisoners, such as lack of legal education and limited law library access, do not
                                                         1
     Case 2:19-cv-02195-MCE-DB Document 31 Filed 07/28/20 Page 2 of 2

 1   establish exceptional circumstances that would warrant a request for voluntary assistance of

 2   counsel. In the present case, the court does not find the required exceptional circumstances.

 3            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of

 4   counsel (ECF No. 27) is denied.

 5   Dated: July 28, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17
     DLB:9
18   DB/prisoner-civil rights/hern2195.31


19

20
21

22

23

24

25

26
27

28
                                                       2
